Citation Nr: 0826252	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  07-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The veteran had active qualifying service in the United 
States Armed Forces in the Far East (USAFFE) from December 
1941 to January 1943 and from April 1945 to March 1946.  He 
was a prisoner of war (POW) of the Japanese Government from 
May 1942 to January 1943.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which continued the 
previous denial of the appellant's claim for service 
connection for the veteran's cause of death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died of dehydration due to amebiasis and 
contributory chronic nephritis in February 1988.  In December 
of that year, the veteran's surviving spouse, herein the 
appellant, applied for dependency and indemnity compensation 
(DIC).  The claim was denied in February 1989 because the 
veteran's cause of death was not attributable to his military 
service.  In March 2006, the appellant again submitted an 
application for DIC benefits.  Although the RO appears to 
have decided the case on the merits, the claim is in fact one 
of new and material evidence, and was decided as such in the 
November 2006 Statement of the Case which declined to reopen 
the claim because no new and material evidence had been 
submitted.  

As a new and material evidence claim, the appellant must be 
provided with proper notice pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Such notice must include the reasons for 
which the claim was previously denied, the correct standard 
for new and material evidence, and the elements of the 
underlying claim.  The appellant has not been provided with 
adequate notice to date.  

Accordingly, the case is REMANDED for the following action:

1.  Please notify the appellant of the 
information and evidence necessary to 
reopen a previously denied claim of 
service connection for cause of death.  
This corrective notice must include the 
reason for which her claim was originally 
denied in February 1989, specifically that 
the veteran's cause of death, dehydration 
due to amebiasis, was not attributable to 
his military service, per Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).  
Because the November 2006 Statement of the 
Case also raised and declined to apply the 
presumptive provisions of 3.309(c) 
involving diseases specific to former 
prisoners of war, this should also be 
included as a reason for the prior denial, 
in support of which new and material 
evidence may be submitted.    

The appellant should also be notified of 
the standard for new and material 
evidence; the elements of the underlying 
DIC claim; the information and evidence 
that governs the initial assignment of 
disability evaluations; and the 
regulations regarding the effective date 
of the establishment of service 
connection, per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This 
notice must indicate which information and 
evidence VA would seek to provide and 
which information and evidence the 
appellant is expected to provide.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The appellant and her 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
